DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 7 is directed to an allowable method. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-16 which depend on allowed claim 7 (and thus depend from or otherwise require all of the limitations of an allowable claim), previously withdrawn from consideration, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Furthermore, the restriction/election requirement set forth 06/09/2020, as it pertains only to claims 11-16, (which are the only claims that depend from or otherwise require all of the limitations of an allowable claim) is hereby withdrawn.
	

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 1-6 and 24-28,  directed to an invention(s) non-elected without traverse as they do not depend from or otherwise require all of the limitations of an allowable claim (see MPEP 821.049b)).  
Accordingly, claims 1-6, 24-28 have been cancelled.

Upon entry of the amendment, claims 7-16, 18, 29 and 32 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to the rejection of claims under 35 USC 112(a) (written description rejection), the amendment to the claims to now require that the anti-tumor drug is a substrate of an ABC transporter and that the cancer includes cells expressing at least one growth hormone receptor, in view of Applicant’s arguments related to the amended claims, are sufficient to overcome the rejection.  Therefore, the rejection has been withdrawn.
With respect to the rejection of claims under 35 USC 103, in view of the amendment to the claims, as indicated above, Applicant’s arguments are persuasive.  In particular, the persuasive argument that Wicha does not teach any sub-EC50 doses of anti-tumor drug, but rather suggests that the amount of anti-tumor drug to be administered is at EC5o levels or above – an approach commonly known as “maximal dose strategy”.
Furthermore, although the prior art includes an abstract of a meeting presentation (see Arumugam et al., (2014), of record) which teaches that inhibiting of GHR also inhibited the expression of MDR1 and BCRP, which are frequently corroborated with chemoresistance in breast cancer cells, and indicates that GHR knockdown reduced the number of  drug effluxing cells and sensitizes the cells to chemotherapy, Arumugam et al. does not teach or suggest using a sub-EC50 dose of chemotherapeutic agent, and provides no scientific data indicating that a sub-EC50 dose of chemotherapeutic agent would be effective.  Given the commonly known “maximal dose strategy” taught by Wicha and discussed above, the fact that GHR knockdown inhibited drug transporters MDR1 and BCRP, reduced the number of drug effluxing cells and sensitized the cells to chemotherapy, does not provide a reasonable expectation that administering a sub-EC50 dose of chemotherapeutic agent would be therapeutically effective, as demonstrated in this application.

The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed (See MPEP § 1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635